People ex rel. Siems v Dubois (2022 NY Slip Op 07176)





People ex rel. Siems v Dubois


2022 NY Slip Op 07176


Decided on December 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
DEBORAH A. DOWLING
HELEN VOUTSINAS, JJ.


2022-09829

[*1]The People of the State of New York, ex rel. Eli D. Siems, on behalf of Horace Duke, petitioner,
vCarl E. Dubois, etc., respondent.


Sussman & Associates, Goshen, NY (Eli D. Siems pro se of counsel), for petitioner.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Horace Duke upon his own recognizance or, in the alternative, to set reasonable bail upon Orange County Indictment No. 389/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Orange County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BARROS, J.P., MALTESE, DOWLING and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court